Title: To George Washington from Charles Thomson, 13 November 1783
From: Thomson, Charles
To: Washington, George


                  
                     
                     Sir
                     Secretary’s Office November 13th 1783.
                  
                  I have the honor to inform your Excellency that on the first monday in this month the United States in Congress Assembled proceeded by ballot to the election of a PresidentWhen—The Honorable Thomas Mifflin, was elected. Next day they adjourned Congress to meet at Annapolis in the State of Maryland on the 26th of the present Month. I am with perfect Respect Your Excellency’s most obedient And most humble Servt
                  
                     Chas Thomson
                  
               